internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si plr-106446-99 date date index nos number release date legend dear date decedent date date date date trust daughter grandson granddaughter granddaughter individual trust trustee court state date we received the date letter and later submissions requesting rulings concerning the income gift and generation-skipping_transfer gst tax consequences of the proposed division of a_trust this letter responds to that request the facts and representations submitted are as follows on date decedent executed his will which was amended by codicil on date by second codicil on date and by third codicil on date decedent died on date which was before date trust was created for the benefit of daughter and her family under decedent’s will article fourth section k of the will as amended contains the dispositive provisions of trust article fourth section k of the will as amended provides that in the event daughter grandson granddaughter and granddaughter and any other issue of daughter now born or hereafter to be born and individual now deceased or any of them survive decedent the residue and remainder of decedent’s estate is to be transferred in trust article fourth section k paragraph of the will as amended provides that the trustee is to pay such amounts as requested by decedent’s executor for the satisfaction and payment of estate and inheritance taxes debts and administration_expenses as may be required by decedent’s executor article fourth section k paragraph of the will as amended provides that in the event daughter survives decedent and should become widowed or divorced at any time the trustee shall pay to her or for her benefit so long as she is widowed or divorced so much of the residue of the net_income and or corpus as may be necessary to take care of her expenses if she be in need because of accident illness infirmity or other misfortune and such payment shall be strictly limited to necessities such as medical bills food and clothing and only after the trustee has taken into consideration her income and other means of support from all other sources known to the trustee and further that such payments shall be made only after the satisfaction by the trustee of the administrative expenses of the trust and the payments of the expenses to be made under paragraph sec_1 and of section k of article fourth article fourth section k paragraph a of the will as amended provides that the trustee is to pay for the benefit of grandson granddaughter granddaughter and any other issue of daughter to be born while said issue are under the age of twenty-one years of age the educational expenses of tuition lodging board books and laundry while said grandchildren are attending boarding school or college including graduate institutions but said expenses shall be paid directly by the trustee to the school college or particular institution which bills same and the trustee is further authorized to pay for the benefit of said grandchildren other expenses if they be in need because of accident illness or other misfortune however the trustee shall only make these additional payments after taking into consideration the grandchild’s income and other means of support from all sources known to the trustee and the trustee is to pay such expenses directly article fourth section k paragraph b of the will as amended provides that as each grandchild reaches the age of twenty-one he or she shall start receiving his per stirpes share of the current income from the trust but such payments shall be made only after the satisfaction of the trustee of the administrative expenses of the trust and the payments and expenses to be made under subparagraph sec_1 and a of section k of article fourth of the will article fourth section k paragraph b of the will further provides that should there be any other issue born to daughter subsequent to decedent’s death the per stirpes shares for the grandchildren shall be adjusted accordingly article fourth section k paragraph c of the will as amended provides that the trustee is to add any income of the trust which is not currently distributable to the trust corpus as principal article fourth section k paragraph of the will as amended provides that when individual and daughter have died and the oldest of the grandchildren then living has attained the age of thirty-five years old the remaining assets of the trust shall be divided per stirpes one share for each child then living and one share for each grandchild then deceased with surviving issue provided however that notwithstanding the equal division of the trust assets the trustee is directed to value the assets that are in trust which was established prior to granddaughter 2's birth for the benefit of grandson and granddaughter if said trust is still in existence and if said trust has terminated then the trustee shall determine the value of assets at the time said trust terminated and the trustee shall increase the share of granddaughter and any other issue born to daughter to equal the amount of trust assets which passed or are passing to grandson and granddaughter from trust article fourth section k paragraph of the will further provides that prior to final distribution and prior to any grandchild attaining the age of twenty- one years the trustee shall also pay to or apply for the benefit of each living grandchild so much of the income and principal of his or her respective share as the trustee deems appropriate for his or her support maintenance education including college and medical_care at such time as each grandchild attains the age of twenty-one years he or she shall then receive all of the income each year and so much of the principal of his or her respective share as the trustee deems appropriate for his or her support maintenance and education including college and medical_care article fourth section k paragraph of the will as amended provides that the share of any grandchild who is not living at the time of per stirpes division of trust or who is living at the time of division but dies before receiving his or her entire share outright and free from trust shall go to his or her surviving issue or if there be no surviving issue then such deceased grandchild’s share shall be added to the shares for the benefit of his or her brothers and sisters or their issue per stirpes the share going to the issue of any deceased grandchild may in the discretion of the trustee if such issue has not attained the age of twenty-one years continue to be held in trust the trustee shall pay to or for the benefit of any such minor issue so much of the income and principal as the trustee deems appropriate for his or her support maintenance education including college and medical_care and distribute the then remaining assets to him or her upon attaining the age of twenty-one years or to the estate of such issue if he or she should die prior to attaining the age of twenty-one years article fourth section k paragraph of the will as amended provides that notwithstanding any other provision of the will if any assets are held in trust on the date that is twenty-one years after the date of the last to die of decedent’s descendants living at my death such assets shall immediately vest in and be distributed outright to the beneficiary or beneficiaries to whom the income from the trust is then distributable article fourth section k paragraph of the will as amended provides that in the event decedent’s grandchildren die leaving no issue surviving them and daughter and individual have died then upon the death of the last of the aforesaid the trustee shall make prompt distribution in equal shares per stirpes to the children of decedent’s sister article fourth section l of the will as amended provides that the interest of any beneficiary of trust in the principal or income shall not be subject_to assignment alienation pledge attachment or the claims of their creditors article seventh of the will as amended provides that any reference in the will to children or grandchildren or issue shall include children or grandchildren born at the time of execution of the will or born afterwards but shall not include adopted children it is represented that to date no payments have been made to daughter pursuant to article fourth section k paragraph of the will as amended it is further represented that the will was in existence on date and was not amended at any time after date at the time decedent created trust decedent had only two grandchildren after the birth of decedent’s third grandchild decedent executed the second codicil to his will which contains the equalization provisions mentioned above the parties ascertained that the language of article fourth section k subparagraph of the will as amended by the second codicil creates an ambiguity in the interpretation of the will with respect to the timing concept to be used for such equalization the trustee filed a petition in court to construe the will the petition requested that court decree that the ambiguity in the will should be interpreted to mean that the assets of trust should have been divided among decedent’s grandchildren on the date decedent’s oldest grandchild attained the age of twenty-one modify the terms of trust contingent upon a favorable ruling from the internal_revenue_service dividing trust into four separate trusts each to be held upon a separate trust to be administered in accordance with the terms of trust until the termination_date and decree that any invasion of net_income and or principal for the benefit of daughter pursuant to the terms of article fourth section k of the will be made equally from each of the four separate trusts the following rulings are requested the division of trust into four separate trusts and the division of its assets among the four new trusts on a pro_rata basis will not constitute a taxable disposition of the trust assets for purposes of sec_1001 the division of trust into four separate trusts and the division of its assets among the four new trusts on a pro_rata basis will not result in a transfer that is subject_to the gift_tax under sec_2501 and the division of trust into four separate trusts and the division of its assets among the four new trusts on a pro_rata basis will not cause the trusts to lose their grandfathered exempt status for purposes of the generation-skipping_transfer_tax under sec_2601 ruling_request sec_61 of the code provides that gross_income includes gains derived from dealings in property sec_1001 of the code provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 in revrul_69_486 1969_2_cb_159 distinguished by revrul_83_61 1983_1_cb_78 a non-pro rata distribution of trust property was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 of the code the present case is distinguishable from revrul_69_486 because it has been represented that the assets of trust will be divided on a pro_rata basis also the purpose of the division will be to resolve ambiguities in the trust agreement accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets 499_us_554 concerns the issue of when a sale_or_exchange has taken place that results in realization of gain_or_loss under sec_1001 of the code in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution in cottage savings u s pincite the supreme court concluded that sec_1_1001-1 of the regulations reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite in cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans as the trustee asserts trust does appear to be ambiguous the first paragraph of subparagraph of section k as amended by the codicil provides that at such time as each grandchild attains the age of twenty-one he or she shall then receive all of the income each year and so much of the principal of his or her respective share as the trustee deems appropriate for his or her support maintenance education including college and medical_care also prior to reaching age beneficiaries are entitled to payments from the income or principal of their respective share for certain specified expenses nevertheless the trust does not provide for the dividing of the trust into shares and the only way to pay a grandchild out of his or her respective share would be to divide the trust into shares and pay a beneficiary only the income or principal from his or her respective share the same subparagraph discusses an increase in the share of granddaughter at the time of termination to equalize her share with the assets that passed or are passing to grandson and granddaughter from trust trust is ambiguous about whether the respective share for purposes of income distributions is the same as the respective share for termination the trustee has indicated that the supreme court of state recognizes an equitable remedy of construction of a will in order to ascertain the intent of the testator it is further represented that a reasonable interpretation of the ambiguous language in the will in accord with decisions of the supreme court of state would require that the assets of trust be divided into four separate trusts if court determines that trust is ambiguous and court orders the division of trust into four separate trusts on a pro-rata basis as described above in order to resolve the ambiguity in a way that effectuates the testator’s intentions the proposed division of the trust will not result in a disposition event for purposes of sec_1001 of the code the division will merely be carrying out the terms of trust rather than resulting in a disposition therefore it is consistent with sec_1001 to conclude that the division of trust into four separate trusts and the division of the assets among the four new trusts on a pro-rata basis will not constitute a disposition under sec_1001 of the internal_revenue_code ruling_request sec_2511 of the internal_revenue_code provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that if property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift state law follows the general_rule that the intention of the testator if not inconsistent with some established rule_of law must control in ascertaining that intention the courts must seek to determine what the testator meant by examining the whole of the will including a codicil thereto the apparent purpose sought to be accomplished by the testator and the means used to that end as well as any other circumstances disclosed by the will which aid in determining such intention state law specifically authorizes the trustees of a_trust to petition the local court to divide the trust into two or more separate trusts state code provides in part that upon petition by a trustee the court may for good cause shown reform a_trust in any manner including without limitation dividing a_trust into two or more separate trusts if such action will neither materially impair the accomplishment of the trust purposes nor adversely affect the interests of any beneficiary on date court issued an order in which it construed the ambiguity created under the will in light of the testator’s intent and the purpose to be accomplished under the will to mean that the assets of trust should be immediately divided into four separate trusts as set forth in the petition in the present case the intent of the decedent when trust was created was that there would be an equalization of assets among the decedent’s grandchildren accordingly we conclude that the judicial construction that follows the petition in this particular case determining the timing of that division will not be a transfer by gift under sec_2511 ruling_request sec_2601 imposes a tax on every generation skipping transfer made by the transferor to a skip_person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_26_2601-1 provides that the provisions of chapter do not apply to any generation-skipping_transfer under a will or revocable_trust executed before date provided that - - a the document in existence on date is not amended at any time after date in any respect that results in the creation of or an increase in the amount of a generation-skipping_transfer b in the case of a revocable_trust no addition is made to the revocable_trust after date that results in the creation of or an increase in the amount of a generation-skipping_transfer and c the decedent dies before date sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - - a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust - - i if all interests in such trust are held by skip persons and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person because decedent’s will was in existence on date without any modifications thereafter and because decedent died prior to date trust has been exempt from the gst tax an amendment to an exempt trust that modifies or otherwise changes the quality value or timing of any of the powers or beneficial interests rights or expectancies originally provided for under the terms of the trust will cause the trust to lose its exemption from the gst based on the facts presented and representations made we conclude that the proposed division of trust into four trusts reflects the relative merit of the claims asserted by the parties to the litigation and the proposed division does not alter the intended quality value or timing of any beneficial interests decedent created in trust accordingly we conclude that the proposed division will not cause trust or any of the four trusts created under the proposed division to lose their exempt status for purposes of the gst tax under sec_2601 except as specifically ruled under the cited provisions of the code we express or imply no opinion about the tax consequences of the proposed division under those provisions or under any other provisions of the code in particular we are not ruling on the validity of the specific methodology that will be used to divide the trust assets into shares this ruling is based on the facts presented and the applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions in this ruling take effect the ruling will have no force or effect this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
